       Case 2:20-cv-01244-NJK
            Case 2:20-cv-01244-NJK
                              Document
                                   Document
                                       17 (Court
                                             20 only)
                                                 Filed 11/04/20
                                                        Filed 11/03/20
                                                                  Page 1Page
                                                                         of 3 1 of 5




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 4
   160 Spear Street, Suite 800
 5 San Francisco, California 94105
   Telephone: (415) 977-8944
 6 Facsimile: (415) 744-0134
   E-Mail: marcelo.illarmo@ssa.gov
 7
   Attorneys for Defendant
 8
                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     TAMMY MICHELLE FRANCHIA,                        )
11                                                   )
            Plaintiff,                               )
12                                                   )   Case No.: 2:20-cv--01244-NJK
                    v.                               )
13                                                   )   ORDER GRANTING UNOPPOSED MOTION
     ANDREW SAUL,                                    )   UNOPPOSED   MOTION FOR EXTENSION
14   Commissioner of Social Security,                )   FOR EXTENSION  OF TIME  (SECOND
                                                         OF TIME (SECOND REQUEST)
                                                     )   REQUEST)
15          Defendant.                               )
                                                     )
16

17
            Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and
18
     through his undersigned attorneys, hereby moves for a 62-day extension of time to file Defendant’s
19
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint. Defendant’s
20
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint are due to be filed
21
     by November 16, 2020.
22
            Defendant makes this request in good faith and for good cause, because the CAR, which
23
     must be filed with the Answer and is necessary to adjudicate the case, is not yet available. The
24 public health emergency pandemic caused by COVID-19 has significantly impacted operations in

25 the Social Security Administration’s Office of Appellate Operations (OAO) in Falls Church,

26
       Case 2:20-cv-01244-NJK
            Case 2:20-cv-01244-NJK
                              Document
                                   Document
                                       17 (Court
                                             20 only)
                                                 Filed 11/04/20
                                                        Filed 11/03/20
                                                                  Page 2Page
                                                                         of 3 2 of 5




 1 Virginia, which is responsible for producing the CAR that must be filed with the Answer, per 42

 2 U.S.C. §§ 405(g) and (h). Prior to the COVID-19 pandemic, to safeguard Personally Identifiable

 3 Information (PII), all hearing recordings, which are part of the administrative record, were
   downloaded onto compact discs and encrypted. OAO securely routed the encrypted discs to a
 4
   private contractor through a daily pickup and delivery service at the Official Duty Station (ODS) in
 5
   Falls Church, Virginia. The private contractor would transcribe the hearing recording and send the
 6
   paper copy of the hearing transcript back to OAO. OAO personnel would then scan the hearing
 7
   transcript into the electronic record or place the hearing transcript in the paper case file. Thereafter,
 8
   OAO personnel would assemble the administrative record in a prescribed order. After the advent of
 9
   COVID-19, the Agency has taken a number of concrete steps to transition its years-old in person
10
   CAR preparation process to a fully virtual one.
11
           OAO has been actively pursuing mitigation efforts to allow the remote preparation of
12
   administrative records to ensure a continuity of operations. For cases in which the private
13 contractors were already in possession of hearing recordings for transcription, with the assistance of

14 the Office of Acquisitions and Grants (OAG), OAO received approval to receive these transcripts

15 from the private contractors via secured email, e.g., using password protection and redacted Social

16 Security Numbers. In April 2020, OAO began receiving such hearing transcripts from private

17 contractors via secured email.

18          For cases in which OAO had not yet submitted recordings to the private contractors before

19 March 16, 2020, OAO has been pursuing all available options to obtain transcriptions for these

20 cases. In May 2020, OAO began encrypting hearing recordings and securely emailing them to the

21 contractors for transcription. Through the month of May, OAO and the contractors worked to
   resolve technical issues that arose, particularly with large files.
22
           As detailed in the attached declaration from Jebby Rasputnis, Executive Director of the
23
   OAO, the Commissioner has redesigned its business process to allow for virtual CAR production,
24
   including adopting new technology, retraining staff, modifying blanket purchase agreements with
25
   transcription services, and adding two more transcription vendors. In addition to the changes made
26


                                                        2
       Case 2:20-cv-01244-NJK
            Case 2:20-cv-01244-NJK
                              Document
                                   Document
                                       17 (Court
                                             20 only)
                                                 Filed 11/04/20
                                                        Filed 11/03/20
                                                                  Page 3Page
                                                                         of 3 3 of 5




 1 by the Commissioner, the agency’s transcription vendors are also modifying their business

 2 operations to help provide virtual services. As a result, the agency was able to process 1,372 cases

 3 in September. OAO must still navigate and overcome significant challenges: (1) a backlog of
   nearly 9,000 cases, (2) challenges in prioritizing older cases using the new process, and (3) the
 4
   capacity of the contracted transcription services.
 5
           OAO is trying to prioritize CAR preparation based on objective factors, such as filing date,
 6
   and is working diligently to address the backlog of CARS. Out of fairness to all social security
 7
   claimants, Defendant respectfully requests that the Court defer to OAO’s prioritization of cases for
 8
   CAR preparation and maintain consistency in the length of extensions granted in social security
 9
   cases, absent a showing of exceptional circumstances. Counsel for Defendant further states that the
10
   Office of General Counsel (OGC) is monitoring receipt of transcripts on a daily basis and is
11
   committed to filing Answers promptly upon receipt and review of the administrative records. Given
12
   the volume of pending cases, Defendant requests an extension in which to respond to the Complaint
13 until January 15, 2021. If Defendant is unable to produce the certified administrative record

14 necessary to file an Answer in accordance with this Order, Defendant shall request an additional

15 extension prior to the due date.

16        The undersigned affirms that opposing counsel, does not object to the requested extension.
17 WHEREFORE, the Defendant asks the Court to enlarge the time for filing the Electronic Certified

18 Administrative Record and Answer to Plaintiff’s Complaint until January 15, 2021.

19    IT
       IT IS
          IS SO
              SOORDERED.
                  ORDERED.
20      IT IS SO ORDERED.
      Dated:
       Dated:  November
                November4, 4,
                           2020
                              2020
21           Dated: November  3, 2020
        Dated: November 4, 2020
                                        _________________________
                                                          Respectfully submitted
                                            _________________________
22                                      United StatesStates
                                                      Magistrate Judge Judge
                                            United          Magistrate
                                               _________________________
23                                                        NICHOLAS
                                               United States           A. TRUTANICH
                                                              Magistrate   Judge
                                                          United States Attorney
24
                                                          /s/ Marcelo Illarmo
25                                                        MARCELO ILLARMO
                                                          Special Assistant United States Attorney
26


                                                      3
